Motion to Sever Granted; Order filed November 14, 2019




                                 In The

                  Fourteenth Court of Appeals
                              ____________

                          NO. 14-19-00546-CV
                              ____________

    POST ACUTE MEDICAL, LLC; PAM PHYSICIAN ENTERPRISE;
         CLEAR LAKE INSTITUTE FOR REHABILITATION, LLC,
                           Appellants

                                   V.

      MERIDIAN HOSPITAL SYSTEMS CORPORATION, Appellee
                              ____________

                          NO. 14-19-00907-CV
                              ____________

               KEY MANAGEMENT GROUP, LLC, Appellant

                                   V.

        MERIDIAN HOSPITAL SYSTEMS CORPORATION, Appellee




                  On Appeal from the 11th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2019-23790
                                    ORDER

      This is an appeal from two interlocutory orders signed July 10, 2019.
Appellants Post Acute Medical, LLC; PAM Physician Enterprise; and Clear Lake
Institute for Rehabilitation, LLC (“PAM Appellants”) filed a notice of appeal on
July 11, 2019. Appellants Key Management Group, Inc. (“KMG”) filed a notice of
appeal on July 23, 2019.

      On July 31, 2019, appellants jointly filed a motion to sever the PAM
Appellants’ appeal from the KMG appeal. That motion is GRANTED.

      We order the appeal filed by KMG on July 23, 2019 SEVERED from this
case and filed under a new appellate case number 14-19-00907-CV as determined
by this court’s clerk and styled Key Management Group, LLC v. Meridian Hospital
Systems Corporation. The clerk of this court is further ordered to copy: (1) the
supplemental clerk’s record filed in this case on September 25, 2019; (2) all of
reporter’s records filed in this case; and (3) Appellant Key Management Group,
LLC’s Brief filed October 21, 2019 into the new appellate case.

      Appellee’s response brief is due in both of the appellate cases by December
12, 2019.



                               PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Hassan.